Exhibit 10.01

SECOND AMENDMENT TO OFFICE/WAREHOUSE LEASE

THIS SECOND AMENDMENT TO OFFICE/WAREHOUSE LEASE (the “Amendment”) is made
effective January 14, 2009, between SMD LINCOLN INVESTMENTS, a Minnesota limited
liability company (“Landlord”) and LECTEC CORPORATION, a Minnesota corporation
(“Tenant”).



  A.  
Pursuant to the Office/Warehouse Lease dated as of May 23, 2003 between Landlord
and Tenant and as amended by that certain First Amendment to Office/Warehouse
Lease dated May 30, 2008 (collectively the “Lease”), Landlord leased to Landlord
leased to Tenant approximately 3,299 square feet of space in a building located
at 5610 Lincoln Drive, Edina, Minnesota, as more particularly described in the
Lease.



  B.  
Except as hereinafter specifically provided, all words in this Amendment
beginning with capital letters which are not normally capitalized shall have the
meaning ascribed to such words in the Lease.



  C.  
Landlord and Tenant desire to amend the Lease to alter certain provisions
thereof on the terms and conditions hereinafter set forth.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Landlord and Tenant agree as follows:



  1.  
Section 1 of the Lease is hereby amended to allow Tenant to occupy the Demised
Premises for an additional period of four (4) months commencing on September 1,
2008 and expiring on December 31, 2008 (the “Extension Period”). The Lease may
be terminated by either Landlord or Tenant during the Extension Period upon
fifteen (15) days prior written notice to the other party.



  2.  
The monthly Net Rent for the Extension Period shall be $1,476.28.



  3.  
During the Extension Period, Landlord and Tenant shall remain responsible for
the performance of their respective covenants and obligations under the Lease
and the Lease shall remain in full force and effect. Tenant shall continue to
make all payments of Net Rent and Additional Rent (as those terms are defined in
the Lease) and any other payments as set forth in the Lease.



  4.  
Landlord and Tenant represent and warrant that each has all the necessary
approvals and authority to enter into this Amendment, and shall indemnify and
hold each other harmless for any breach of this representation and warranty.



  5.  
Landlord and Tenant represent and warrant that there are currently no defaults
by either party under the Lease.

 

1



--------------------------------------------------------------------------------



 



  6.  
This Amendment may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute one and
the same instrument. Faxed signatures shall be considered originals.



  7.  
All of the terms of the Lease, as amended hereby, are hereby ratified and
confirmed.

[SIGNATURE PAGES TO FOLLOW]

2

 

2



--------------------------------------------------------------------------------



 



WHEREFORE, Landlord and Tenant have executed this Amendment as of the date first
above written.

LANDLORD:

SMD LINCOLN INVESTMENTS, LLC,
a Minnesota limited liability company

By: /s/ Scott Frederiksen                          
Scott Frederiksen
Its: Chief Manager


TENANT:

LECTEC CORPORATION., a Minnesota corporation

By: /s/ Bill Johnson                                 
Print Name: Bill Johnson
Title: Controller


3

 

3